Citation Nr: 1827597	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  13-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.

2. Entitlement to a rating in excess of 50 percent prior to May 8, 2017, and in excess of 70 percent beginning May 8, 2017, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1981 to September 1992 and from February to October 2000.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

The Board remanded the case for additional development in April 2016.  In February 2018, the RO granted an increased rating of 70 percent for PTSD, effective May 8, 2017.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, in February 2018, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective February 21, 2010, constituting a full grant of the benefit sought on appeal.  

The issue of entitlement to service connection for erectile dysfunction is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to January 1, 2015, the social and occupational impairment caused by Veteran's PTSD more nearly approximated deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

2. Beginning January 1, 2015, the social and occupational impairment caused by Veteran's PTSD more nearly approximated total.





CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but not higher, for PTSD have been met for the period prior to January 1, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a rating of 100 percent for PTSD have been met beginning January 1, 2015.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's service-connected PTSD was assigned a rating of 50 percent, effective August 6, 2008, and a rating of 70 percent, effective May 8, 2017, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran has asserted that his PTSD symptoms are worse than those accounted for by the currently assigned ratings.

At an August 2008 VA examination, the Veteran's appearance was appropriate; however, he was shy, ill at ease, reserved, and cautious.  He had poor eye contact.  His speech was soft, mumbled, and slurred.  He was oriented in all spheres.  His mood was dysphoric and his affect was somber.  He had sufficient attention and concentration.  His thought content and process were relevant.  His judgment and insight were fair to normal.  His memory was intact.  He denied any suicidal or homicidal ideations.  He suffered from insomnia, reduced interests, and reduced energy.  The examiner diagnosed PTSD and depressive disorder and assigned Global Assessment Functioning (GAF) scores of 45 and 46.

VA mental health treatment notes from June 2010, documented that the Veteran's wife had left him due to verbal aggression.  The Veteran also reported that, in the past, he had physically pushed his wife.  He shared that he lost his job in February 2010.  He reported nightmares, sleep disturbance, significant hypervigilance, suicidal ideations, symptoms of depression, low motivation, and that he sat around at home.

At a January 2012 VA examination, the Veteran reported that he had been divorced once and was separated from his second wife due to financial constraints.  He had one daughter and one step-daughter.  He lived with his brother.  He reported that he was fired from his job as a truck driver in 2010 because he was late, had an accident, and occasionally got into fights due to problems he had managing his anger.  His PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner determined that he had occupational and social impairment with reduced reliability and productivity.  He was assigned a GAF score of 55.

A review of VA mental health treatment notes between May 2013 and December 2014 do not indicate that the Veteran's PTSD symptoms were manifestly different than those reported at his January 2012 VA examination; however, the Veteran did report that he traveled a couple of times with his wife to the Dominican Republic.    

In January 2015, the Veteran attempted suicide.  He underwent a mental status examination in October 2015.  He reported another suicide attempt in March 2015.  He was noted to live with eight people in an environment that he described as "supportive."  He reported close relationships with his daughter, parents, and siblings.  

The Veteran submitted a Disability Benefits Questionnaire from a private mental health treatment provider in May 2015.  In that report, it was noted that the Veteran had been married three times and was currently divorced.  He had been in a significant relationship for three months.  He lived with his parents and they provided emotional support.  His mother and brother assisted him in performing his daily living tasks such as grocery shopping, meal preparation, and household chores.  His mother and brother also reminded him to take showers, shave, and get haircuts.  He stated that he did not shower often and his family managed the finances.  He was socially isolated and withdrawn, and could not go into big stores.  His PTSD symptoms included depressed mood; anxiety; irritability; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; flattened effect; disturbances of motivation and mood; sense of a foreshortened future; exaggerated startle response; hypervigilance; lack of interest in participating in significant activities; difficulty concentrating;  difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.  The private psychologist determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She concluded that the Veteran's PTSD and social impairment were emotionally debilitating.  She added that the severity of the Veteran's symptoms relate back to his original claim date.  She noted that the Veteran reported passive suicidal ideation in the past and that the Veteran stated that he took pills to kill himself.  Additionally, she noted that he reported psychological and physiological reactions to the scars covering his body because they reminded him of his traumatic experiences.  She stated that the Veteran could not sustain the stress of a competitive work environment or be expected to engage in gainful activity due to his PTSD.  

At a May 2017 VA examination, the Veteran reported that he had lived in several different houses with relatives over the last five years.  He was socially isolated, had interpersonal problems at work, and avoided interactions with his daughter.  His PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, intrusion of thoughts, avoidance, negative cognitions, hyperarousal, mild memory loss, flattened effect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner stated that the Veteran's functioning had worsened since his last VA examination in January 2012.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Board finds that for the period prior to January 1, 2015, the Veteran is entitled to a rating of 70 percent for his PTSD.  In this regard, the overall evidence reflects that the Veteran's PTSD had been manifested by sleep impairment, nightmares, anxiety, depression, irritability, hypervigilance, isolative and avoidant behaviors, impaired memory, inappropriate behavior, suicidal ideation, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  In this regard, the frequency, severity, and duration of those symptoms are consistent with a 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Therefore, a rating of 70 percent is warranted for the period prior to January 1, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered assigning a higher rating for the period prior to January 1, 2015.  However, there is no indication from the record that the Veteran was totally occupationally and socially impaired because of his PTSD prior to that date.  In this regard, the Board has considered the Veteran's and the Veteran's wife's lay statements regarding the severity of the Veteran's symptoms.  Certainly, laypersons are competent to attest to symptoms that are experienced or observed.  However, the Board finds that the lay evidence does not establish a greater degree of functional impairment.  In addition, medical records noted that the Veteran exhibited appropriate appearance, was fully oriented, and exhibited no delusions or hallucinations.  Additionally, he did not have gross impairment in thought or communication.  Although he was socially isolated to some extent, he traveled and had "supportive" relationships with his family.  He had suicidal ideations, but did not present any danger of hurting himself.  Thus, a rating higher than 70 percent is not warranted for the period prior to January 1, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the Veteran is entitled to a 100 percent rating for his PTSD beginning January 1, 2015.  In this regard, the Board finds that the Veteran had total occupational and social impairment beginning at that time.  In this regard, the Veteran was in persistent danger of hurting himself and he demonstrated intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Further, the Veteran seemed unable to manage most of his affairs, he was unable to establish and maintain effective relationships, and he was unable to work.  Therefore, when the Veteran's disability picture, when considered as a whole, more closely approximated that associated with a 100 percent rating for PTSD for the period beginning January 1, 2015.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, the mental health treatment records, and the lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD prior to January 1, 2015, or all of the symptoms associated with a 100 percent rating for PTSD beginning January 1, 2015.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there are deficiencies in most areas sufficient to warrant a 70 percent rating prior to January 1, 2015; and  that there is total occupational and social impairment sufficient to warrant a 100 percent rating beginning January 1, 2015; even though all the specific symptoms listed for those ratings are not manifested.  


ORDER

Entitlement to a rating of 70 percent, but not higher, for PTSD prior to January 1, 2015, is granted.  

Entitlement to a rating of 100 percent for PTSD beginning January 1, 2015, is granted. 




REMAND

The Board finds that additional development is required before a decision is made with regard to the remaining issue on appeal.  

The Veteran has asserted that the medication that he takes for his service-connected hypertension has reduced his sex drive.  

The Veteran was provided a VA examination in July 2011.  The Veteran reported that his doctor told him that his erectile dysfunction (ED) was due to his new hypertension medication.  However, the examiner opined that the Veteran's ED and low sex drive was less likely as not caused by or a result of hypertension or secondary to heart medication.  In support of that opinion, the examiner noted that the Veteran had major depression and was on psychotropic medications and that the Veteran had poorly-controlled diabetes.  He stated that both could cause ED.  Additionally, he noted that the Veteran was taking hydrochlorothiazide, which had a known side-effect of causing ED.  He concluded that given the Veteran's major depression and his poorly-controlled diabetes, heart medications did not seem to be the significant factor.       

In July 2017, an addendum VA medical opinion was obtained in relation to the Veteran's service-connected PTSD.  The examiner opined that the Veteran's ED was less likely than not due to his PTSD.  He clarified that the Veteran's prolonged poorly controlled diabetes was at least as likely as not the cause of the Veteran's ED.  He pointed to lab values that showed the Veteran had "incredibly" poorly controlled diabetes for over a decade.  He noted that the earliest treatment documented for the Veteran's ED was in August 2007, and labs for the Veteran's diabetes showed his hemoglobin A1C was poorly controlled since 2006.  He stated that the Veteran's sugars continued to run very high until the start of the Veteran's ED treatment.  He added that the Veteran only had one brief period in 2007 that was in the "controlled" range.  By that time, the examiner stated that damage had already occurred to the Veteran's erectile functioning due to the severe prolonged exposure to markedly elevated sugars.  Additionally, diabetes was a well-known leading cause of ED because high blood sugars caused damage to both blood vessels and nerves needed for proper erectile functioning, particularly in the presence of poorly controlled diabetes.  Additionally, the examiner concluded that the Veteran's prolonged diabetes characterized by poor control especially prior to his ED diagnosis was adequate to account for his level of ED.  He stated that there was no evidence to suggest that the Veteran's mental health condition altered or worsened his ED beyond its natural progression.

The Board finds the medical opinion inadequate as the examiner's does not explain why, after finding that hydrochlorothiazide had a known side-effect of causing ED, the Veteran's hypertension medication was not a significant factor in causing ED.  Additionally, the Veteran reported that his physician determined that the Veteran's ED was due to the Veteran's new hypertension medication.  Therefore, a new VA medical opinion should be obtained to determine the nature and etiology of any currently present ED.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, return the claims file to a VA examiner with sufficient expertise for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner.     

Based on the review of the record, the examiner should first provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present erectile dysfunction is etiologically related to the Veteran's active service.  

Secondly, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present erectile dysfunction was caused or chronically worsened by the Veteran's service-connected hypertension, including hypertension medication.  The examiner must specifically comment on the lay statements of record, to include specifically the Veteran's statement that his doctor told him that his erectile dysfunction was due to his new hypertension medication.  The examiner should also provide a rationale for why hypertension medication was not a significant factor after finding that the Veteran was taking hydrochlorothiazide, which had a known side-effect of causing erectile dysfunction.

The rationale for all opinions expressed must be provided.  

3. Confirm that all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

4. Then, readjudicate the remaining claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


